Name: Regulation (EEC) No 2632/69 of the Commission of 29 December 1969 amending, in respect of Finland, Regulation (EEC) No 1054/68 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 607 30.12.69 Official Journal of the European Communities No L 327/21 REGULATION (EEC) No 2632/69 OF THE COMMISSION of 29 December 1969 amending in respect of Finland, Regulation (EEC) No 1054/68 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries "Whereas an agency may be included in the list only if it meets the requirements of Article 7 of Regulation (EEC) No 1053/68 ; Whereas the 'Maitotaloustuotteiden Tarkastuslaitos' at Helsinki is the agency recognised by Finland in respect of Gruyere falling within tariff sub-heading No 04.04 A I ; Whereas that agency has undertaken to meet the ¢ requirements of Article 7 of Regulation (EEC) No 1053/68 ; Whereas the list in the Annex to Regulation (EEC) No 1054/68 should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 ,1 of 27 June 1968, on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 1398/69,2 and in particular Article 14 (7) thereof; Whereas in accordance with Commission Regulation (EEC) No 1053/68 ,3 of 23 July 1968 defining the conditions under which certain milk products may be admitted to certain tariff headings, as amended by Regulation (EEC) No 196/69,4 products from third countries may be admitted to tariff sub-heading No 04.04 A I listed in Annex II to Council Regulation (EEC) No 823/685 of 28 June 1968 determining the groups of products and the special1 provisions for calculating levies on milk and milk products, as last amended by Regulation (EEC) No 2197/69,6 only if a certificate is produced, duly authenticated by an agency authorised to issue such certificates and appearing in a list to be determined, whereas this list was determined in Commission Regulation No 1054/68 ,7 of 23 July 1968 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries, as last amended by Regulation (EEC) No 2262/698 ; HAS ADOPTED THIS REGULATION: Article 1 The words 'Emmenthaler, Gruyere' shall be subsituted for the word 'Emmenthaler' in the Annex to Regulation (EEC) No 1054/68 under the heading referring to Finland and to tariff sub-heading No ex 04.04 A I. Article 2 1 OJ No L 148 , 28.6.1968 , p. 13 . 2 OJ No L 179, 21.7.1969, p. 13 . 3 OJ No L 179, 25.7.1968, p . 17 . 4 OJ No L 26, 1.2.1969, p . 28 . 5 OJ No L 151 , 30.6.1968 , p . 3 . 6 OJ No L 279, 6.11.1969, p. 3 . 7 OJ No L 179, 25.7.1968 , p . 25 . This Regulation shall enter into force in the day of its publication in the Official Journal of the European Communities .8 OJ No L 286, 14.11.1969 , p. 25 . 608 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 December 1969 . For the Commission The President Jean REY